DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations, in claims 1-8, are being interpreted under 35 U.S.C. 112(f):
“input device”
“analysis engine”
“resolution engine”
“augmented reality engine”
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
Input device – Page 4, bus connecting a processor to another component such as a communication [or] network interface card
Analysis engine – Page 3, microprocessor or self-contained computing device
Resolution engine – Page 3, microprocessor or self-contained computing device
Augmented reality engine – Page 12, processor 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Celinder et al. (U.S.P.G. Pub. No. 2017/0193461) in view of Nadimpalli et al. (U.S.P.G. Pub. No. 2022/0138996).
Regarding claim 1, Celinder et al. (U.S.P.G. Pub. No. 2017/0193461) discloses:
An apparatus comprising: 
an input device to receive camera data, wherein the camera data is associated with a printing device (paragraphs [0025], [0029], [0030], the user is directed to take a photograph of the printer via the smart phone; see also paragraph [0033]); 
an analysis engine to analyze the camera data to identify an issue (paragraphs [0025]-[0028], [0030]-[0031], [0042], the image data is analyzed to identify a problem with the printer); and 
a resolution engine to determine a solution for the issue (paragraphs [0044], [0055], [0058], the database is referenced against the issue recognized; see also paragraphs [0029]-[0030], [0039]-[0041], the issue is identifier based on the specific printer in order to generate a solution)
Celinder et al. does not explicitly disclose:
Wherein the analysis of the camera data is performed by a convolutional neural network model
Nadimpalli et al. (U.S.P.G. Pub. No. 2022/0138996) discloses:
analyzing the camera data with a convolutional neural network model to identify an issue (paragraphs [0029]-[0030], the images are analyzed using a convolutional neural network to determine an issue); 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Nadimpalli with the system of Celinder et al. such that the camera data, as discussed in Celinder, was analyzed through a convolutional neural network model as described in Nadimpalli.  The suggestion/motivation would have been in order to “facilitate automatic generation of content (such as AR content from video data…in [an] automated way” which “may help to overcome a lot of manual intervention required for repair or maintenance work” (paragraph [0102] of the Nadimpalli reference).

	Regarding claim 2, Celinder et al. additionally discloses:
A communication interface in communication with the input device, wherein the communication interface is to receive the camera data from a client device (paragraph [0034], [0037]-[0042], the images are obtained out of the memory and processed as described – the disclosed processing out of memory implies a communication interface; see also paragraph [0033])

	Regarding claim 3, Celinder et al. additionally discloses:
a memory storage unit connected to the input device, the memory storage unit to store the camera data (paragraph [0028], [0033], [0039], the camera in the guided service system captures the images, implying at least temporary storage)

Regarding claim 4, Celinder et al. additionally discloses:
wherein the camera data includes information to identify the printing device (paragraphs [0029], [0030], the identification of the printer is either obtained from the user or via a photograph of the printer using an algorithm; see also paragraph [0038] regarding barcode identification)

	Regarding claim 5, Celinder et al. additionally discloses:
wherein the analysis engine is to identify the issue dependent on a type of the printing device identified by the information (paragraphs [0029]-[0030], [0039]-[0041], the issue is identifier based on the specific printer in order to generate a solution)

	Regarding claim 6, the combination of Celinder et al. and Nadimpalli discloses the apparatus of the parent claim (claim 1).
	Nadimpalli additionally discloses:
a camera in communication with the input device, wherein the camera is to capture background data (paragraphs [0027]-[0028], the camera continuously captures environment video that is reflected on the display.  AR content is overlaid over the displayed video content)
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Nadimpalli with the system of Celinder et al. such that the camera data, as discussed in Celinder, was additionally configured to capture environment video from the camera for display and overlay that display with AR instructions as described in Nadimpalli.  The suggestion/motivation would have been in order to “facilitate automatic generation of content (such as AR content from video data…in [an] automated way” which “may help to overcome a lot of manual intervention required for repair or maintenance work” (paragraph [0102] of the Nadimpalli reference).

	Regarding claim 7, the combination of Celinder et al. and Nadimpalli discloses the apparatus of the parent claim (claim 6).
Celinder et al. additionally discloses:
a display to output the solution for a user (Figures 3A-3C, paragraphs [0052]-[0055], the solution to the identified issue is presented to the user via the display)

Regarding claim 8, the combination of Celinder et al. and Nadimpalli discloses the apparatus of the parent claim (claim 7).
Nadimpalli additionally discloses:
an augmented reality engine to render an output image based on the solution and the background data, wherein the augmented reality engine is to superimpose a feature on the background data (paragraphs [0027]-[0028], the camera continuously captures environment video that is reflected on the display.  AR content is overlaid over the displayed video content)
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Nadimpalli with the system of Celinder et al. such that the camera data, as discussed in Celinder, was additionally configured to capture environment video from the camera for display and overlay that display with AR instructions as described in Nadimpalli.  The suggestion/motivation would have been in order to “facilitate automatic generation of content (such as AR content from video data…in [an] automated way” which “may help to overcome a lot of manual intervention required for repair or maintenance work” (paragraph [0102] of the Nadimpalli reference).

	Regarding claim 9, Celinder et al. (U.S.P.G. Pub. No. 2017/0193461) discloses:
A method comprising: 
receiving camera data, wherein the camera data is associated with a printing device (paragraphs [0025], [0029], [0030], the user is directed to take a photograph of the printer via the smart phone); 
identifying the printing device with the camera data based on an identifier (paragraphs [0029], [0030], the identification of the printer is either obtained from the user or via a photograph of the printer using an algorithm; see also paragraph [0038] regarding barcode identification); 
analyzing the camera data to identify an issue (paragraphs [0025]-[0028], [0030]-[0031], [0042], the image data is analyzed to identify a problem with the printer); and 
searching a database to determine a solution for the issue, wherein the solution is based on the identifier of the printing device (paragraphs [0044], [0055], [0058], the database is referenced against the issue recognized; see also paragraphs [0029]-[0030], [0039]-[0041], the issue is identifier based on the specific printer in order to generate a solution)
Celinder et al. does not explicitly disclose:
Wherein the analysis of the camera data is performed by a convolutional neural network model
Nadimpalli et al. (U.S.P.G. Pub. No. 2022/0138996) discloses:
analyzing the camera data with a convolutional neural network model to identify an issue (paragraphs [0029]-[0030], the images are analyzed using a convolutional neural network to determine an issue); 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Nadimpalli with the system of Celinder et al. such that the camera data, as discussed in Celinder, was analyzed through a convolutional neural network model as described in Nadimpalli.  The suggestion/motivation would have been in order to “facilitate automatic generation of content (such as AR content from video data…in [an] automated way” which “may help to overcome a lot of manual intervention required for repair or maintenance work” (paragraph [0102] of the Nadimpalli reference).

	Regarding claim 10, the combination of Celinder et al. and Nadimpalli discloses the method of the parent claim (claim 9).
Celinder et al. additionally discloses:
wherein receiving the camera data comprises receiving the camera data from a client device, wherein the client device includes a camera to capture the camera data (Figure 1, paragraphs [0027], [0033], [0034], [0037] – the smartphone obtains the image data through the camera)

	Regarding claim 11, the combination of Celinder et al. and Nadimpalli discloses the method of the parent claim (claim 9).
Celinder et al. additionally discloses:
further comprising displaying the solution on a display for a user (Figures 3A-3C, paragraphs [0052]-[0055], the solution to the identified issue is presented to the user via the display)

Regarding claim 12, the combination of Celinder et al. and Nadimpalli discloses the method of the parent claim (claim 11).
Nadimpalli additionally discloses
wherein displaying the solution comprises generating an augmented reality image to guide the user (paragraphs [0027]-[0028], the camera continuously captures environment video that is reflected on the display.  AR content is overlaid over the displayed video content)
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Nadimpalli with the system of Celinder et al. such that the camera data, as discussed in Celinder, was additionally configured to capture environment video from the camera for display and overlay that display with AR instructions as described in Nadimpalli.  The suggestion/motivation would have been in order to “facilitate automatic generation of content (such as AR content from video data…in [an] automated way” which “may help to overcome a lot of manual intervention required for repair or maintenance work” (paragraph [0102] of the Nadimpalli reference).

	Regarding claim 13, Celinder et al. (U.S.P.G. Pub. No. 2017/0193461) discloses:
A non-transitory machine-readable storage medium encoded with instructions executable by a processor, the non-transitory machine- readable storage medium comprising: 
instructions to receive camera data, wherein the camera data is associated with a printing device (paragraphs [0025], [0029], [0030], the user is directed to take a photograph of the printer via the smart phone); 
instructions to extract an identifier of the printing device from the camera data (paragraphs [0029], [0030], the identification of the printer is either obtained from the user or via a photograph of the printer using an algorithm; see also paragraph [0038] regarding barcode identification);
instructions to analyze the camera data to identify an issue caused by the printing device (paragraphs [0025]-[0028], [0030]-[0031], [0042], the image data is analyzed to identify a problem with the printer); 
instructions to generate a request for a solution based on the issue and the identifier (paragraphs [0029]-[0030], [0039]-[0041], the issue is identifier based on the specific printer in order to generate a solution); and 
instructions to transmit the request to a library for the solution (paragraphs [0044], [0055], [0058], the database is referenced against the issue recognized; this request can also involve the printer performing a self diagnostic test)
Celinder et al. does not explicitly disclose:
Wherein the analysis of the camera data is performed by a convolutional neural network model
Nadimpalli et al. (U.S.P.G. Pub. No. 2022/0138996) discloses:
instructions to analyze the camera data with a convolutional neural network model to identify an issue caused by the device (paragraphs [0029]-[0030], the images are analyzed using a convolutional neural network to determine an issue); 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Nadimpalli with the system of Celinder et al. such that the camera data, as discussed in Celinder, was analyzed through a convolutional neural network model as described in Nadimpalli.  The suggestion/motivation would have been in order to “facilitate automatic generation of content (such as AR content from video data…in [an] automated way” which “may help to overcome a lot of manual intervention required for repair or maintenance work” (paragraph [0102] of the Nadimpalli reference).
	
Regarding claim 14, the combination of Celinder et al. and Nadimpalli discloses the medium of the parent claim (claim 13).
Nadimpalli additionally discloses:
further comprising instructions to capture background data from a camera continuously, wherein the background data is displayed on a display (paragraphs [0027]-[0028], the camera continuously captures environment video that is reflected on the display.  AR content is overlaid over the displayed video content)
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Nadimpalli with the system of Celinder et al. such that the camera data, as discussed in Celinder, was additionally configured to capture environment video from the camera for display and overlay that display with AR instructions as described in Nadimpalli.  The suggestion/motivation would have been in order to “facilitate automatic generation of content (such as AR content from video data…in [an] automated way” which “may help to overcome a lot of manual intervention required for repair or maintenance work” (paragraph [0102] of the Nadimpalli reference).

	Regarding claim 15, the combination of Celinder et al. and Nadimpalli discloses the medium of the parent claim (claim 14).
Nadimpalli additionally discloses:
further comprising instructions to generate an augmented reality image based on the solution and the background data, wherein the augmented reality image is to include features superimposed on the background data (paragraphs [0027]-[0028], the camera continuously captures environment video that is reflected on the display.  AR content is overlaid over the displayed video content)
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Nadimpalli with the system of Celinder et al. such that the camera data, as discussed in Celinder, was additionally configured to capture environment video from the camera for display and overlay that display with AR instructions as described in Nadimpalli.  The suggestion/motivation would have been in order to “facilitate automatic generation of content (such as AR content from video data…in [an] automated way” which “may help to overcome a lot of manual intervention required for repair or maintenance work” (paragraph [0102] of the Nadimpalli reference).
References Cited But Not Relied Upon
	Shin (U.S.P.G. Pub. No. 2017/0187897) discloses a printer system that provides an error analyzing method and guide providing method that displays the received guide to the user (see Abstract)
	Torii et al. (U.S.P.G. Pub. No. 2013/0114100) discloses a system that communicates with a server to provide AR guidance for a user to operate an image forming apparatus and recover from an error (see Abstract)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R WALLACE whose telephone number is (571)270-1577. The examiner can normally be reached Monday-Friday from 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 5712727490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R WALLACE/               Primary Examiner, Art Unit 2674